AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                                            Pagelofl    It
                                        UNITED STATES DISTRICT COURT
                                                    SOUTHERN DISTRICT OF CALIFORNIA

                       United States of America                                                     JUDGMENT IN A CRIMINAL CASE
                                          v.                                                        (For Offenses Committed On or After November I, 1987)


                       Rogelio Herrera-Esparza                                                      Case Number: 3:19-mj-23100

                                                                                                    Rebecca C Fish


llEGISTRATION NO. 87894298
THE DEFENDANT:
                                                                                                    Defendant's Attorney


                                                                                                                                      [

                                                                                                                                      1
                                                                                                                                                         r

                                                                                                                                             AUG : . -~ z_o;:.    J
 IZl pleaded guilty to count(s) _l=----:.o:..f=C=o=m::.!:p:..la=i=nt:____ _ _ _ _ _ _ _ _ ___,~s:vo'..:'.u-'-'ir:l!if.tf1~1wi~ulmJs,:io:J,111,;sy;:,R-E1c)fT'--fc;,;o:;.;u~R~T=
 •   was found guilty to count(s)                                                                                                                                DEPUTY
                                                                                                                                                                             IA

     after a plea of not guilty.
     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                        Nature of Offense                                                                                   Count Number(s)
8:1325                                 ILLEGAL ENTRY (Misdemeanor)                                                                         1
 D The defendant has been found not guilty on count(s)
                                                   ----~-----------~--
 •    Count(s)
                    - - - - - - - - - - - - - - - - - - dismissed on the motion of the United States.
                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                  \,
                                 ,,E'.J\ TIMB SERVED                                        • ________ days
 IZl Assessment: $10 WAIVED IZl Fine: WAIVED
IZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant's possession at the time of arrest upon their deportation or removal.
 •   Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                               Monday, August 5, 2019
                                                                                               Date of Imposition of Sentence


                    ¼~1~~
Received      _6-"'_L"'--/4-='-··____
              DUSM
                                                                                               11/ili.~OCK
                                                                                               UNITED STATES MAGISTRATE JUDGE


Clerk's Office Copy                                                                                                                                  3:19-mj-23100
